Exhibit 10.1


ERASTAR CONSULTING AGREEMENT



This Consulting Agreement (the "Agreement") effective as of October 27, 2014 is
entered into by and between MY Portfolios, Inc., a Nevada corporation, located
at 10752 Deerwood Park Blvd., Jacksonville, Fl 32256 (herein referred to as the
"Company") and EraStar Inc., a Nevada corporation located at 11411 Southern
Highlands Parkway, Suite 160, Las Vegas NV 89141 (herein referred to as
"EraStar"), and replaces and supersedes any and all other agreements between the
above parties.
 
RECITALS
 
WHEREAS, Company is a publicly held corporation with its common stock listed on
the OTC QB exchange under the symbol MVPI;
 
WHEREAS, EraStar Inc. a Nevada Corporation.
 
WHEREAS, Company desires to engage the services of EraStar to advise the Company
regarding;
 
●
 
 
investor communications, and public relations with existing shareholders,
brokers, dealers and other investment professionals as to the Company's current
and proposed activities, and to consult with management concerning such Company
activities; and    
●
 
strategic corporate advisory services to senior management regarding the
structure, organization and development of the public company with an emphasis
on legal , securities, governmental , financial, business and international
matters.

 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1.  Term of Consultancy.   Company hereby agrees to retain EraStar to act in
an  advisory  and consulting capacity to the Company and EraStar hereby agrees
to pro v ide services to the Company commencing upon October 27, 2014 and
ending, unless extended, on October 27, 2015.
 
2.  Duties of EraStar. EraStar agrees that it will generally provide the
following specified advisory and consulting services through its officers,
directors, employees, consultants and other professionals during the term
specified in Section 1:
 
●
 
 
Advise, consult and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, assist in establishing an
image for the Company in the financial community, and assist in creating the
foundation for subsequent financial public relations efforts;     ●  Assist in
making new introductions of the Company to the financial community;    
●
 
 
 
With the cooperation and support of the Company and its management and
directors, maintain an awareness during the term of this Agreement of the
Company's plans, strategy and personnel, as they may evolve during such period,
and consult and assist the Company in communicating appropriate information
regarding such plans, strategy and personnel to the financial community;     ●
Advise, assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relation s generally;

 
 
-1-

--------------------------------------------------------------------------------

 
 
●
 
 
 
 
 
 
 
Perform the functions generally assigned to shareholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to EraStar by the Company); if
requested, assist in the preparation of press releases for the Company with the
Company's involvement and approval of all Company press release s, reports and
other communications with or to shareholders, the investment community and the
general public; consulting with respect to the timing, form, distribution and
other matters related to such releases, reports and communications; and, at the
Company's request and subject to the Company's securing its own rights to the
use of its names, marks, and logos, consulting with respect to corporate
symbols, logos, names, assist in the presentation of such symbols, logos and
names, and other matters relating to corporate image;    
●
 
Under the Company's direction and approval, disseminate information regarding
the Company to shareholders, brokers, dealers, other investment community
professionals and the general in vesting public;    
●
 
 
 
Under the Company's direction and approval conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company's plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;    
●
 
 
 
At the Company's request, and under the Company's direction and approval, review
business plans, strategies, mission statements budgets, proposed transactions
and other plans and further provide strategic corporate advisory services to
senior management regarding the structure, organization and development of the
public company and its corporate activities with an emphasis on legal,
securities, governmental, financial, business and international matters, and,
    ● Otherwise perform as the Company's advisor and consultant for public
relations, strategic corporate advisory services and relations with financial
professionals domestically and internationally.

 
3.  Duties of Company. The Parties hereto recognize that the success of
EraStar's services to be provided pursuant to this Agreement rely heavily on
cooperation and communication between EraStar and the Company. In this regard,
the Company and EraStar agree that the Company will use its best efforts i n
cooperating and communicating with EraStar, and in so doing, agrees to perform,
to the extent legally permissible, all of the acts set out in Exhibit A attached
to this Agreement and incorporated herein by reference. The Parties further
acknowledge that all of the items listed in Exhibit A are material to the
ability of EraStar to perform its obligations hereunder, and that the Company's
failure to use its best efforts to satisfy the requirements of Exhibit A would
materially hinder EraStar' s performance herein. The Company further agrees and
understands that the status of the Company's Intellectual Property rights and
defenses constitutes an important part of EraStar's understanding of and ability
to perform its duties pursuant to this Agreement.


4.  Allocation of Time and Energies. EraStar hereby promises to perform and
discharge faithfully the targeted responsibilities which may be assigned to
EraStar from time to time by the officers and duly authorized representatives of
the Company in connection with the conduct of its financial and public
relations, strategic advisory and communications activities, so long as such
activities are in compliance with applicable securities laws and regulations.
EraStar and staff shall diligently and thoroughly provide the advisory and
consulting services required hereunder. Although no specific hours-per-day
requirement is required of Erastar pursuant to this Agreement; EraStar and the
Company agree that EraStar will perform the duties set forth herein above in a
diligent and profession al manner. The parties acknowledge and agree that a
disproportionately large amount of the effort to be expended and the costs to be
incurred by EraStar are expected to occur within or shortly after the first two
months of the effectiveness of this Agreement. In addition to and
notwithstanding the above, the Company represents and warrants that it is, as of
the date of this Agreement, fully compliant with the reporting requirements of
the United States Securities and Exchange Commission ("SEC").  The Company
represents and warrants that it will use its best efforts to
maintain  compliance  with applicable SEC  rules  and  regulations
governing  the filings  required  by  public  corporations. In the event that
the Company is either not fully compliant as of the effective date of this
Agreement, or at any time during the term of this Agreement, then the Company
and EraStar shall agree on a schedule for achieving such compliance.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.  Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate EraStar by paying twenty five
thousand US dollars ($25,000) a month, within ten (l0) business days from the
signing of this agreement, for twelve (12) months ending in October, 2015 for a
total of three hundred thou sand dollars ($300,000) as well as issuing Company
common stock as follows:
 
    5.1  For undertaking this engagement and for other good and valuable
consideration, the Company agrees to issue to EraStar an initial payment of four
hundred thou sand (400,000) restricted shares, of the Company's Common Stock
(the "Shares") to be delivered to EraStar within ten (I0) business days of the
signing of this Agreement. This initial payment shall be issued to the EraStar
immediately following execution of this Agreement and shall, when issued and
delivered to EraStar, be fully paid and non-assessable. The Company understands
and agrees that EraStar has foregone significant opportunities to accept this
engagement and that the Company derives substantial benefit from the execution
of this Agreement and the ability to announce its relationship with
EraStar.  The Shares constitute payment for EraStar's agreement to consult to
the Company and are a nonrefundable, non-apportionable, and non-ratable
retainer; such Shares are not a prepayment for future services.  If the Company
decides to terminate this Agreement prior to the first anniversary of the
effective date of this Agreement for any reason whatsoever, it is agreed and
understood that EraStar will not be requested or demanded by the Company to
return an y of the Shares. Further, if and in the event the Company is acquired
in whole or in part, during the term of this agreement, it is agreed and
understood EraStar will not be requested or demanded by the Company to return
the Shares. It is further agreed that if at any time during the term of this
agreement, the Company or substantially all of the Company's assets are merged
with or acquired by another entity, or some other change occurs in the legal
entity that constitutes the Company, the EraStar shall retain and will not be
requested by the Company to return any of the Shares; provided however, that the
Shares may be converted into securities of the successor entity.


    5.2  The Company shall grant and deliver to EraStar warrants to purchase an
aggregate of 900,000 shares of common stock (the "Warrants") as addition al
consideration for EraStar's services.  The Warrants shall be issued on the
effective date of this Agreement and shall be fully earned and non­assessable as
of the effective date of this Agreement. The Warrants shall be exercisable for a
term of five (5) years from the date of issue. The exercise price of the
warrants shall be as follows:
 
       i.  300,000 Warrants, exercisable immediately through October 27, 2019 at
fifty cents ($0.50) per share (the "$0.50 Warrants")
 
       ii.  300,000 Warrants, exercisable immediately through October 27, 2019
at one dollar ($1.00) per share (the "$1.00 Warrants")
 
       iii.  300,000 Warrants, exercisable immediately through October 27, 2019
at two dollars ($2.00) per share (the "$2.00 Warrants")
 
    5.3  The Shares and Warrants issued pursuant to this agreement shall be
issued in the name of EraStar, Inc., Tax ID # 46-4156965 or its designees to be
provided under separate cover email.
 
    5.4  With each transfer of the Shares and shares of common stock issuable
upon exercise of the Warrants (the "Warrant Shares" and, together with the
Shares and the Warrants, the "Securities") the Company shall cause to be issued
a certificate representing such shares and, if required by applicable law and
legally permissible, a written opinion of counsel for the Company stating that
said shares are validly issued, fully paid and non-assessable and that the
issuance and eventual transfer of them to EraStar has been duly authorized by
the Company.  Company warrants that all Securities issued to EraStar pursuant to
this Agreement shall have been or shall be validly issued, fully paid and
non-assessable and that the issuance and any transfer of them to EraStar has
been duly authorized by the Company's board of directors.
 
    5.5  EraStar acknowledges that the Securities have not been registered under
the Securities Act of 1933, as amended (the "Securities Act"), and accordingly
are "restricted securities" within the meaning of Rule 144 of the Securities
Act.  As such, the Securities may not be resold or transferred unless the
Company has received an opinion of counsel reasonably satisfactory to the
Company that such resale or transfer is exempt from the registration requirement
s of that Securities Act. The Company agrees to take any and all action(s)
reasonable and legally permissible to clear the subject securities of
restriction  upon  presentation  of any Rule  144(d) application by EraStar or
its broker,  including, but not limited to: (1) Authorizing the Company’s
transfer agent to remove the restrictive legend on the subject securities; (2)
Expediting either the acquisition of a legal opinion from Company's counsel
authorizing the rem oval of the restrictive legend, or accepting a third party
legal opinion acknowledging same; and (3) Cooperating and communicating with
EraStar and its broker in order to use Company's best efforts to clear the
subject securities of restriction as soon as possible after presentation of a
Rule 144(d) application by EraStar (or its broker) to either the Company and/or
the Company's transfer agent. Further, the Company agrees to not unreasonably
withhold or delay approval of any application filed by EraStar under Rule 144(d)
of the Act to clear the subject securities of restriction.
 
 
-3-

--------------------------------------------------------------------------------

 
 
●
 
 
 
EraStar and the Company acknowledge and agree that EraStar will suffer
irreparable harm and anticipated and actual damages in the event that the
Company unreasonably withholds or delays any Rule 144(d) application by EraStar
to either the Company or the Company's transfer agent. The Company agrees that
money damages could not compensate EraStar for its irreparable harm.    
●
 
 
 
 
 
 
 
 
 
 
 
 
 
EraStar and the Company therefore agree that the Company shall have a period of
ten (10) business days from the date EraStar's Rule 144(d) application is
tendered to either the Company or its transfer agent by either EraStar and/or
its broker, to take any and all necessary action to clear the subject securities
of restriction, consistent the covenants in Section above. The Company and
EraStar agree that this ten (10) day period is reasonable and consistent with
industry standards concerning the handling and processing of restricted
securities under Rule 144 by publicly traded companies. The Company also
acknowledges that EraStar's ability to clear the subject securities of
restriction, by virtue of the Company's best efforts, cooperation, covenants and
representations in this regard is a material part of this Agreement and is a
reason able and material expectation of EraStar in entering into this Agreement.
Should events occur that require further expense of time beyond this ten (l0)
day time period, the Company and EraStar shall reasonably agree in a writing
signed by each to an extension for a specific amount of time. In no event shall
an extension be agreed to unless the Company comports with its "best efforts"
obligations, as set out above, and communicates with EraStar bona fide and
reasonable attempts at meeting Company's obligations to clear the subject
restricted securities, as described herein. Any written extension herein may be
executed in counterparts by the principals of the Company and EraStar, and
facsimile signatures may be tendered in lieu of originals. It is agreed that the
separate signature of each principal on any agreement to extend time shall be
deemed a complete original.    
●
 
 
 
 
 
 
 
 
 
Should the Company fail to successfully take any and all reasonable and legally
permissible actions necessary to clear the subject securities of restriction
within the ten (10) day time period after EraStar or its broker's presentation
of a Rule 144(d) application , or seek to extend time as provided and in light
of the irreparable harm that EraStar will suffer i n the event of any
intentional and/or unintentional delay i n EraStar's Rule 144(d) application ,
Company herein irrevocably consents and agrees that EraStar shall be entitled to
injunctive relief in order to immediately enforce EraStar's right to removal of
the restrictive legend on the Company's securities. Company further agrees that
EraStar shall be entitled to immediately seek the injunctive relief contemplated
and described herein in the Superior Court of Nevada, Clarke County. Both the
Company and EraStar agreed that EraStar's access to injunctive relief; and the
Company' s consent to EraStar's ability to obtain such injunctive relief shall
not otherwise amend, supersede or modify the parties' agreement to submit any
other disputes to mediation and arbitration as provided herein.

 
    5.6  In connection with the acquisition of Securities hereunder, EraStar
represents and warrants to the Company, to the best of its/his knowledge, as
follows:
 
●
 
 
EraStar acknowledges that EraStar has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment i n the Securities, and
any additional information which EraStar has requested.    
●
 
 
 
 
 
 
 
EraStar's investment in restricted securities is reasonable in relation to
EraStar's net worth, which is i n excess of ten (10) times EraStar’s cost basis
in the Shares. EraStar has had experience in investments in restricted and
publicly traded securities, and EraStar has had experience in investments in
speculative securities and other investments which involve the risk of loss of
investment. EraStar acknowledges that an investment in the Securities i s
speculative and involves the risk of loss. EraStar has the requisite knowledge
to assess the relative merits and risks of this investment without the necessity
of relying upon other advisors, and EraStar can afford the risk of loss of his
entire investment in the Securities. EraStar is (i) an accredited investor, as
that term is defined in Regulation D promulgated under the Securities Act of
1933, and (ii) a purchaser described in Section 25102 (f) (2) of the California
Corporate Securities Law of 1968, as amended.    
●
 
EraStar is acquiring the Securities for EraStar's own account for long-term
investment and not with a view toward resale or distribution thereof except in
accordance with applicable securities laws.

 
 
-4-

--------------------------------------------------------------------------------

 
●
 
 
 
 
 
 
EraStar is aware that information furnished by the Company pursuant to the terms
of this Agreement may contain material, non-public information regarding the
Company and that the United States securities laws prohibit any Person who has
such material, non ­ public information from purchasing or selling securities of
the Company on the basis of such information or from communicating such
information to any Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities on
the basis of such information. The term "Person," as used in this Agreement,
will be broadly interpreted to include any individual and any corporation,
partnership, entity, group, tribunal or governmental authority.

 
    5.7  Piggyback Registration Rights. If at any time the Company has
registered or has determined to register any of its securities for its own
account or for the account of other security holders of the Company on any
registration form (other than Form S-4 or S-8) which permits the inclusion of
the Securities (a "Piggyback Registration"), the Company will give EraStar
written notice thereof promptly (but in no event less than 15 days prior to the
anticipated filing date) and, to the extent legally permissible, shall include
in such registration all Securities requested to be included therein pursuant to
written request received within 10 days after deli very of the Com pan y's
notice.
 
6.  Non-Assignability of Services. EraStar's services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets. In the event of such merger or acquisition, all compensation to EraStar
herein under the schedules set forth herein shall remain non-cancellable and due
and payable, and any compensation received by EraStar may be retained in the
entirety by EraStar, all without any reduction or pro-rating and shall be
considered and remain fully paid and non­assessable. Notwithstanding the
non-assignability of EraStar's services, Company shall assure that in the event
of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to EraStar, including
the provision and transfer of all compensation herein, and the preservation of
the value thereof consistent with the rights granted to EraStar by the Company
herein.
 
7.  Expenses. EraStar agrees to pay for all its expenses (phone, mailing, labor,
etc.) other than extraordinary items (travel required by/or specifically
requested by the Company, luncheons or dinners to large groups of investment
professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement.


8.  Indemnification. The Company warrants and represents that all oral
communication s, written documents or materials furnished to EraStar by the
Company with respect to financial affairs, operation s, profit ability and
strategic planning of the Company are accurate and EraStar may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify and hold harmless EraStar against any claim s or litigation including
any damages, liability, cost and reasonable attorney's fees as incurred with
respect thereto resulting from EraStar 's performance of its obligations under
this Agreement, communication or dissemination of an y said information ,
documents or materials excluding any such claims or
litigation  resulting  from  EraStar' s communication or dissemination of
information not provided or authorized by the Company.


9.  Representations and Warranties. The Company represents and warrants that any
information furnished to EraStar will contain no untrue statement of any
material fact nor omit any material facts, which would make the information
misleading. The Company represents and warrants that it will adhere to any and
all local, state and federal laws, rules and regulations governing the Company's
businesses  and  any  and  all  actions  and  activities  involving
the  Company,  its shareholders  and  the investment community. The Company
further warrants  that  if  the  circumstances  relating  to information or
documents furnished to EraStar materially change  at  any  time,
the  Company  will inform EraStar promptly of the changes and immediately
deliver to EraStar documents or information necessary to ensure the continued
accuracy and completeness  of  all  information  and  documents. EraStar
represents to the Company that it will not, to the best of EraStar's knowledge
and belief, make any untrue statement of material fact. EraStar further
represents and warrants to the Company that, to the best of EraStar's knowledge
and belief, all actions taken by it on behalf of the Company i n connection with
its advisory services will be conducted in compliance with all applicable state
and federal Jaws. Further, EraStar shall comply with any procedures that might
be reason ably imposed by the Company or its legal counsel to ensure compliance
with such laws. Both the Company and EraStar agree and acknowledge that they and
their employees, advisors and consultants shall perform their duties and
obligations under this Agreement in accordance with applicable state and federal
law, including without limitation the federal securities Jaws. All parties
expressly understand, agree and acknowledge that EraStar's performance of its
duties hereunder cannot and therefore will in no way be measured by the price of
the Company's common stock, nor the trading volume of the Company's common
stock. It is also understood that the Company is entering into this Agreement
with EraStar, Inc., a Nevada corporation and not any individual member of
EraStar, and, as such, EraStar will not be deemed to have breached this
Agreement if any member, officer or director of EraStar leaves the firm or dies
or becomes physically unable to perform any meaningful activities during the
term of the Agreement, provided that EraStar otherwise performs its obligations
under this Agreement. EraStar represents that it is not required to maintain any
licenses and registration s under federal or any state regulations necessary to
perform the services set forth herein. EraStar acknowledge s that, to the best
of its knowledge, the performance of the services set forth under this Agreement
will not violate any rule or provision of any regulatory agency having
jurisdiction over EraStar. EraStar acknowledges that, to the best of its
knowledge, EraStar and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. EraStar further acknowledges that it is not a securities Broker
Dealer or a registered investment advisor. Company acknowledges that, to the
best of its knowledge, that it has not violated any rule or provision of any
regulator y agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.
 
-5-

--------------------------------------------------------------------------------

 
 
10.  Legal Representation. The Company acknowledges that it has been represented
by independent legal counsel in the preparation of this Agreement. EraStar
represents that it has consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent the EraStar deemed necessary.
 
11.  Status as Independent Contractor. EraStar's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. EraStar further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
EraStar and the Company shall have no responsibility or duties regarding such
matter s. Neither the Company nor the EraStar possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.
 
12.  Attorney's Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.
 
13.  Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.
 
14.  Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed lo the
other party at the address as set forth herein below:
 
To the Company:
 
10752 Deerwood Park Blvd.
S. Waterview II, Suite 100
Jacksonville FL, 32256
Attention:  William Meadow, CEO
 
To EraStar:
 
11411 Southern Highlands Parkway Ste 160
Las Vegas NV 89141
(702) 480 9800
Attention: Vanessa Luna, President/COO
   
    It is understood that either party may change the address to which notices
for it shall be addressed by providing notice of such change to the other party
in the manner set forth in this paragraph.

 
 
-6-

--------------------------------------------------------------------------------

 
 
15.  Term and Termination of Agreement.
 
●
 
This Agreement shall remain in full force and effect for a term of twelve (12)
months. During the terms of this Agreement the indemnity provisions set forth
paragraph in 8 shall survive any termination of this Agreement.    
●
 
 
After the original term of this agreement is expired, this agreement may be
extended upon either party giving the other party 30 days written notice, which
written notice shall be sent by email, fax or certified mail return receipt.
Extension of the agreement shall be effective on the 301h day after said written
notice has been mailed or delivered, whichever is earlier.    
●
 
 
 
 
Notwithstanding anything to the contrary, if either party materially breaches
this agreement, the non-breaching party may, at his or its election, immediately
terminate the agreement thereby relieving the non-breaching party of any
obligation there under. Alternatively, the non-breaching party may proceed with
performance without waiving any rights under the agreement. A material breach
will mean and refer to a party's failure to comply with any covenants or
obligation specified in this agreement.    
●
 
 
 
In the event of a dispute arising between parties the dispute shall be submitted
to mediation before the Judicial Arbitration and Mediation Services ("JAMS") in
Nevada. The parties shall bear the costs of mediation equally. In the event that
either party refuses to participate in mediation said party shall be prohibited
from recovering attorney fees notwithstanding anything to the contrary in this
agreement.    
●
 
 
 
 
If mediation should fail to resolve the dispute between the parties, the matter
shall be submitted to JAMS for binding arbitration. Discovery rights shall be
preserved in said arbitration with regard to depositions and demands for
production of documents as if the dispute were pending in Clark County Courts.
Otherwise, discovery shall be prohibited. The costs of arbitration shall be
equally shared by the parties until the dispute is either settled or
adjudicated, at which time the arbitration may award said fees and costs to the
prevailing party.

 
16.  Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Nevada. The
parties agree that Nevada will be the venue of any dispute and will have
jurisdiction over all parties.
 
17.  Arbitration. Any controversy or claim arising out of or relating  to
this  Agreement,  or pertaining to any and all prior or subsequent agreements
between or amongst the parties; or the alleged breach thereof, or relating to
EraStar 's activities or remuneration under this Agreement, shall be settled by
binding arbitration in Nevada, in accordance with the applicable rules of the
JAMS , and judgment on the award rendered by the arbitrator(s) shall be binding
on the parties and may be entered in any court having jurisdiction as provided
by Paragraph 16 herein.
 
18.  Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.
 
[Signature page follows immediately]


 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.
 
 
MV PORTFOLIOS INC.
By:  /s/ Willaim Meadow
William Meadow, CEO
 
 
ERASTAR, INC.
By:  /s/ Vanessa Luna
Vanessa Luna, President/COO
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EraStar, Inc. is committed to ensuring
That our clients get the most out of their relationship with us.
 
 
We ask that you keep our partnership strong by
Making the following commitments:
 
●
 
 
 
Update your current company website. If you don't have one, you should
immediately commission and construct one using an experienced designer. EraStar
can provide contacts for web designers if needed. The website must be able to
capture investor information that will be automatically forwarded to Info@
EraStar.com so that we can promptly send the full investor package, or make
contact via fax or telephone call.    
●
 
As requested by EraStar, be prepared to ensure that the Company’s website is
up-to-date; including posting timely (which m ay include the making of weekly
updates) website updates.     ● Place our contact information in the Investor
section of your website and at the bottom of press releases:

 
For further information please contact:
Public Relations Contact:
EraStar, Inc.
702-480-9800

 
●
 
Prepare a comprehensive PowerPoint presentation for EraStar to use to introduce
your company to potential investors and brokers.    
●
 
 
Provide EraStar with all current and future business plans; provided, however,
that EraStar is not requesting, and should not be sent, any materials, business
plans, forecasts or similar materials that are materials, at the time that these
materials are sent to EraStar, not in the public domain.    
●
 
Send EraStar a CD or email of high-quality digital files of the company logo,
product pictures, videos and graphics for the investor packages our Operations
team will create.    
●
 
Produce a two-page fact sheet for EraStar to use. The Operations department will
email an example fact sheet that can be used as a template for creating your
own.     ● Provide EraStar with the names and stock symbols of all competitors
and comparable companies in the sector.    
●
 
Subscribe to weekly OTC sheets. Please forward the OTC password to the EraStar
Team at Info@EraStar.com so that we can monitor our shareholder base.    
●
 
E-mail EraStar an in-depth matrix of expected company milestones that will be
the subjects of press releases used to create market awareness. The goal is to
have consistent and regular news flow. When news is issued to the business
press, Info@EraStar.com should be copied so we can prepare national distribution
to our contacts.    
●
 
Verify and Update your company profile and stock information on the various
financial websites. The EraStar Operations department will email you a list of
finance websites and their contact information.

 
 
-9-

--------------------------------------------------------------------------------

 
 
●
 
Provide EraStar with the names of key contacts of company management, their
email addresses, and direct office and cell phone n umbers.     ● Each Quarter,
provide EraStar with the NOBO shareholder list from the transfer agent.    
●
 
 
Announce and participate in quarterly conference calls with the investing
public. EraStar will host, organize and handle all logistics, including writing
the press release, announcing the calls, and creating a digital archive with
toll-free phone n umbers for access and a verbal transcript to be stored and
accessible for 30 days to comply with SEC Rule FD.    
●
 
 
Provide EraStar with the names and phone numbers of any financial experts,
market makers, investment bankers, previous PIPE investors, stockbrokers,
significant shareholders, etc., known to your company (i.e., your Rolodex of
Wall Street contacts), so we can send them an IR package and fax news to them
regularly.    
●
 
 
Provide EraStar with the names and phone numbers of personal stockbrokers and
financial contacts for inclusion in our database. Brokerage contacts can be
provided for management to deposit their restricted rule 144 shares. This
creates goodwill with supporters of the deal.
   
●
 
E-mail corporate updates at least once a week, preferably on Sunday or Monday
prior to market open, to the EraStar team: Info@EraStar.com. We truly are a
team, so please copy everyone on company e-mails.    
●
 
 
 
Meet regularly with the entire EraStar team. EraStar will commit to visiting
your office, and your senior management will commit to visiting EraStar's Las
Vegas area office for quarterly meetings so that everyone involved can fully
understand your business, market, news, strategy, challenges, etc. This ensures
that we can continually position, plan and refine the appropriate message for
Wall Street.    
●
 
Be available to regularly answer calls from top mutual fund managers,
stockbrokers and significant shareholders, and to inform EraStar about those
discussions so we are all on the same page with communication.    
●
 
Inform EraStar of your senior management's major travel plans. They must be
willing to meet with top fund managers, stockbrokers and significant
shareholders during their travels.    
●
 
 
 
 
Provide the past 6 months and future 12 months of company revenue, expense,
earnings forecasts/expectations and financing needs, broken down by quarter.
Disclose structures and the likelihood of achieving such funding to EraStar and
the investment community in timely fashion in order to avoid and/or ameliorate
any potential liquidity issues, shortfalls or similar issues of concern to the
investing public. As in item 5 above, this information request should not be
read to include and/or solicit any information of any kind that is not in the
public domain.    
●
 
Provide EraStar with a matrix of all 144 restricted shares issued in the past 12
months, with dates issued, so we can better manage those surprises. Please also
provide the contact information for your legal counsel.    
●
 
Appoint a media relations firm to communicate with the financial community, if
you don't handle media relations internally. We should expect to receive
significant media attention.    
●
 
 
Unless other arrangements reasonably agreeable to EraStar are made, be willing
to issue restricted Rule 144 stock for a new research report in the first 60
days of the campaign. EraStar can discuss with you the quality firms that accept
144 stocks and provide their names upon request.    
●
 
If not a fully reporting company, write an annual shareholder letter that will
be released to the wire services for public information.


END